Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of the 4th
day of March, 2005, by and among PLAINS ALL AMERICAN PIPELINE, L.P. (“US
Borrower”), PMC (NOVA SCOTIA) COMPANY and PLAINS MARKETING CANADA, L.P. (each a
“Canadian Borrower” and collectively, “Canadian Borrowers”), BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., acting through its Canada
Branch, as Canadian Administrative Agent, and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, US Borrower, Canadian Borrowers, Administrative Agent, Canadian
Administrative Agent and the Lenders named therein entered into that certain
Credit Agreement [US/Canada Facilities] dated as of November 2, 2004 (the
“Original Agreement”) for the purposes and consideration therein expressed; and

 

WHEREAS, US Borrower, Canadian Borrowers, Administrative Agent, Canadian
Administrative Agent and Lenders desire to amend the Original Agreement for the
purposes described herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I. — Definitions and References

 

§ 1.1.                    Terms Defined in the Original Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Agreement shall have the same meanings whenever
used in this Amendment.

 

§ 1.2.                    Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this § 1.2.

 

“Amendment” means this First Amendment to Credit Agreement.

 

“Credit Agreement” means the Original Agreement as amended hereby.

 

ARTICLE II. — Amendments

 

§ 2.1.                    Definitions.  The reference to “participations in LC
Obligations” in clause (a) of the definition of “Defaulting Lender” set forth in
Section 1.1 of the Original Agreement is hereby amended to refer instead to
“participations in LC Obligations or participations in Swing Line Loans”.

 

The reference to “the Administrative Agent (and, as to the Canadian Commitment,
Canadian Administrative Agent) and the LC Issuers” in clause (b)(i) of the
definition of “Eligible Assignee” set forth in Section 1.1 of the Original
Agreement is hereby amended to refer instead to “the Administrative Agent (and,
as to the Canadian Commitment, Canadian Administrative Agent), the LC Issuers
and the Swing Line Lender”.

 

1

--------------------------------------------------------------------------------


 

The definitions of the following terms set forth in Section 1.1 of the Original
Agreement are hereby amended in their entirety to read as follows:

 

“Borrowing” means (i) a borrowing of new Loans of a single Type pursuant to
Section 2.2 or (ii) a Continuation or Conversion of existing Loans into a single
Type (and, in the case of Eurodollar Loans, with the same Interest Period)
pursuant to Section 2.3 or (iii) the acceptance or purchase by Canadian Lenders
of Bankers’ Acceptances issued by either Canadian Borrower under Section 2.12,
or (iv) with respect to Swing Line Loans, a Swing Line Borrowing.

 

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by a Borrower which meets the requirements of Section 2.2,
or, with respect to Swing Line Borrowings, the requirements of Section 2.10A(b).

 

“Canadian Commitment” means, as to each Canadian Lender, its obligation during a
Canadian Allocation Period to (a) make Canadian Advances to either Canadian
Borrower pursuant to Sections 2.1(c), (b) purchase participations in Canadian LC
Obligations pursuant to Section 2.10(c), and (c) purchase participations in
Swing Line Loans to either Canadian Borrower, in an aggregate principal amount
at any one time outstanding not to exceed such Canadian Lender’s Canadian
Allocated Commitment.

 

“Canadian Lenders” means, during a Canadian Allocation Period, each signatory
hereto designated as a Canadian Lender and the successors and permitted assigns
of each such party as holder of a Canadian Note, and, as the context requires,
includes the Swing Line Lender.

 

“Canadian Letter of Credit” means any letter of credit issued by Canadian LC
Issuer hereunder at the application of either Canadian Borrower pursuant to
Section 2.10.  For the avoidance of doubt, Canadian Letter of Credit includes a
commercial or documentary letter of credit and a standby letter of credit.

 

“Canadian Loans” has the meaning given such term in Section 2.1(c) hereof and
includes, as the context requires, including without limitation for purposes of
Section 2.5(a)(ii) hereof, Swing Line Loans by the Swing Line Lender to either
Canadian Borrower pursuant to Section 2.10A.

 

“Notes” mean, collectively, the US Notes, the Canadian Notes and the Swing Line
Notes.

 

“US Commitment” means, as to each US Lender, its obligations to (a) make US
Loans to US Borrower pursuant to Section 2.1, (b) purchase participations in US
LC Obligations pursuant to Section 2.10(c), and (c) purchase participations in
Swing Line Loans to US Borrower, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such US Lender’s
name on Schedule II, as may be increased from time to time pursuant to
Section 2.1(d), or in the Assignment and Assumption pursuant to which such US
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; provided, during a Canadian
Allocation Period, the US Commitment of any US Lender that is or has a branch or
affiliate that is a Canadian Lender shall be reduced by the

 

2

--------------------------------------------------------------------------------


 

Canadian Allocated Commitment of such Canadian Lender.  The US Commitment may be
increased from time to time pursuant to Section 2.1(d) or reduced from time to
time pursuant to Section 2.5(b).

 

“US Lenders” means each signatory hereto designated as a US Lender, and the
successors and permitted assigns of each such party as holder of a US Note, and,
as the context requires, includes the Swing Line Lender.

 

“US Letter of Credit” means any letter of credit issued by US LC Issuer
hereunder at the application of US Borrower pursuant to Section 2.10.  For the
avoidance of doubt, US Letter of Credit includes a commercial or documentary
letter of credit and a standby letter of credit.

 

“US Loans” means loans by US Lenders to US Borrower pursuant to Section 2.1(a),
and, as the context requires, including without limitation for purposes of
Section 2.5(a)(i) hereof, Swing Line Loans by the Swing Line Lender to US
Borrower pursuant to Section 2.10A.

 

Section 1.1 of the Original Agreement is hereby amended by adding the following
new defined terms in the proper alphabetical order therein:

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.10A.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.10A.

 

“Swing Line Lender” means (i) Bank of America, N.A.,  in its capacity as
provider of Swing Line Loans to US Borrower, and (ii) Bank of America, N.A.,
acting through its Canada Branch, in its capacity as provider of Swing Line
Loans to Canadian Borrowers, or any successor swing line lenders hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.10A(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.10A(b), which, if in writing, shall be substantially in the form of
Exhibit B-3.

 

“Swing Line Notes” has the meaning given such term in Section 2.10A(a).

 

“Swing Line Sublimit” means (i) with respect to Swing Line Loans to US Borrower,
the lesser of (a) $10,000,000 and (b) the US Commitment, and (ii) with respect
to aggregate Swing Line Loans to Canadian Borrowers, the lesser of (a)
$10,000,000 and (b) the Canadian Commitment.  The foregoing Swing Line Sublimits
are part of, and not in addition to, the US Commitment and the Canadian
Commitment, respectively.

 

§ 2.2.                    Optional Prepayments.  Sections 2.8(c) and (d) of the
Original Agreement are hereby redesignated as Sections 2.8(d) and (e), and a new
Section 2.8(c) is hereby added, to read as follows:

 

3

--------------------------------------------------------------------------------


 

(c)                                  Swing Line Loans.  Any Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent or
Canadian Administrative Agent, as appropriate), at any time or from time to
time, voluntarily prepay Swing Line Loans made to it in whole or in part without
premium or penalty (other than any amounts due under Section 3.6 hereof with
respect to prepayments of any Eurodollar Loans); provided that (i) such notice
must be received by the Swing Line Lender and the Administrative Agent or
Canadian Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by any Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

§ 2.3.                    Repayment of Swing Line Loans.  Section 2.9(b) of the
Original Agreement is hereby amended in its entirety to read as follows:

 

(b)                                 Swing Line Loans.  Each Borrower shall repay
each Swing Line Loan made to it on the earlier to occur of (i) (A) with respect
to a Loan other than a Eurodollar Rate Loan, the date fifteen Business Days
after such Loan is made and (B) with respect to a Eurodollar Loan, on the last
day of the Interest Period that is applicable thereto, and (ii) the Maturity
Date.

 

§ 2.4.                    Letters of Credit - Applicability of ISP and UCP. 
Section 2.10(h) of the Original Agreement is hereby amended in its entirety to
read as follows:

 

(h)                                 Applicability of ISP and UCP. Unless
otherwise expressly agreed by an LC Issuer and a Borrower when a Letter of
Credit is issued (including any such agreement applicable to any Letter of
Credit outstanding under the Existing Agreement as of the Closing Date), (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial or documentary Letter of Credit.

 

§ 2.5.                    Swing Line Loans.  Article II of the Original
Agreement is hereby amended by adding a new Section 2.10A immediately following
Section 2.10 thereof, to read as follows:

 


SECTION 2.10A.  SWING LINE LOANS.


 


(A)                                  THE SWING LINE.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE
AGREEMENTS OF THE OTHER LENDERS SET FORTH IN THIS SECTION 2.10A, TO MAKE LOANS
(EACH SUCH LOAN, A “SWING LINE LOAN”) TO EITHER THE US BORROWER OR TO EITHER OF
THE CANADIAN BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
COMMITMENT PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING
THE AMOUNT OF THE SWING LINE SUBLIMIT APPLICABLE TO IT, NOTWITHSTANDING THE FACT
THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE OUTSTANDING AMOUNT OF OTHER
US LOANS AND US LC OBLIGATIONS, OR OF OTHER CANADIAN LOANS AND CANADIAN
OBLIGATIONS, AS THE CASE MAY BE, OF THE LENDER ACTING AS SWING LINE LENDER, MAY
EXCEED THE AMOUNT OF SUCH LENDER’S US COMMITMENT OR CANADIAN COMMITMENT,
RESPECTIVELY; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWING LINE
LOAN, (I) THE US TOTAL OUTSTANDING

 

4

--------------------------------------------------------------------------------


 


AMOUNT OR CANADIAN TOTAL OUTSTANDING AMOUNT, AS APPROPRIATE, SHALL NOT EXCEED
THE US TOTAL COMMITTED AMOUNT OR CANADIAN TOTAL COMMITTED AMOUNT, RESPECTIVELY,
AND (II) THE OUTSTANDING AMOUNT OF US LOANS OR CANADIAN LOANS BY ANY US LENDER
OR CANADIAN LENDER, RESPECTIVELY, PLUS SUCH US LENDER’S US PERCENTAGE SHARE OF
THE OUTSTANDING AMOUNT OF US LC OBLIGATIONS OR SUCH CANADIAN LENDER’S CANADIAN
PERCENTAGE SHARE OF THE OUTSTANDING AMOUNT OF CANADIAN LC OBLIGATIONS, AS THE
CASE MAY BE, PLUS SUCH US LENDER’S US PERCENTAGE SHARE OF THE OUTSTANDING AMOUNT
OF ALL SWING LINE LOANS MADE TO US BORROWER OR SUCH CANADIAN LENDER’S CANADIAN
PERCENTAGE SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS MADE TO
EITHER CANADIAN BORROWER, AS THE CASE MAY BE, SHALL NOT EXCEED SUCH US LENDER’S
US COMMITMENT OR SUCH CANADIAN LENDER’S CANADIAN COMMITMENT, RESPECTIVELY, AND
PROVIDED, FURTHER, THAT THE BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWING
LINE LOAN TO REFINANCE ANY OUTSTANDING SWING LINE LOAN.  THE OBLIGATION OF EACH
BORROWER TO REPAY TO THE SWING LINE LENDER SWING LINE LOANS MADE BY SUCH SWING
LINE LENDER TO SUCH BORROWER, TOGETHER WITH INTEREST ACCRUING IN CONNECTION
THEREWITH, SHALL BE EVIDENCED BY A SINGLE PROMISSORY NOTE (HEREIN CALLED THE
SWING LINE LENDER’S “SWING LINE NOTE”) MADE BY EACH BORROWER PAYABLE TO THE
ORDER OF THE SWING LINE LENDER IN THE FORM OF EXHIBIT A-3 WITH APPROPRIATE
INSERTIONS.  THE AMOUNT OF PRINCIPAL OWING ON ANY SWING LINE NOTE AT ANY GIVEN
TIME SHALL BE THE AGGREGATE AMOUNT OF ALL SWING LINE LOANS THERETOFORE MADE BY
THE SWING LINE LENDER TO SUCH BORROWER MINUS ALL PAYMENTS OF PRINCIPAL
THERETOFORE RECEIVED BY THE SWING LINE LENDER ON SUCH SWING LINE NOTE.  INTEREST
ON EACH SWING LINE NOTE SHALL ACCRUE AND BE DUE AND PAYABLE AS PROVIDED HEREIN
AND THEREIN.  EACH SWING LINE NOTE SHALL BE DUE AND PAYABLE AS PROVIDED HEREIN
AND THEREIN, AND SHALL BE DUE AND PAYABLE IN FULL ON THE MATURITY DATE.  WITHIN
THE FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, ANY
BORROWER MAY BORROW UNDER THIS SECTION 2.10A, PREPAY UNDER SECTION 2.8(C), AND
REBORROW UNDER THIS SECTION 2.10A.  US BORROWER MAY REQUEST EITHER BASE RATE
LOANS OR EURODOLLAR LOANS WITH AN INTEREST PERIOD NOT EXCEEDING FIFTEEN (15)
DAYS.  EITHER CANADIAN BORROWER MAY REQUEST (I) DOLLAR-DENOMINATED CANADIAN US
DOLLAR BASE RATE LOANS OR EURODOLLAR LOANS WITH AN INTEREST PERIOD NOT EXCEEDING
FIFTEEN (15) DAYS, OR (II) CANADIAN DOLLAR-DENOMINATED CANADIAN PRIME RATE
LOANS.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN TO US BORROWER OR
EITHER CANADIAN BORROWER, EACH US LENDER OR CANADIAN LENDER, AS THE CASE MAY BE,
SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO,
PURCHASE FROM THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN
IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH US LENDER’S US PERCENTAGE SHARE, OR
SUCH CANADIAN LENDER’S CANADIAN PERCENTAGE SHARE, AS APPROPRIATE, TIMES THE
AMOUNT OF SUCH SWING LINE LOAN.


 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon a Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent or Canadian Administrative Agent, as
applicable, which may be given by telephone. Each such notice must be received
by the Swing Line Lender and the Administrative Agent or Canadian Administrative
Agent not later than 1:00 p.m. on the requested borrowing date (or, for
Eurodollar Loans, not later than 1:00 p.m. on the third Business Day prior to
the requested borrowing date), and shall specify (i) the amount to be borrowed,
which shall be a minimum of $1,000,000 (or, if denominated in Canadian Dollars,
C$1,000,000), (ii) the requested borrowing date, which shall be a Business Day,
(iii) for Eurodollar Loans, the length of the applicable Interest Period, and
(iv) for Swing Line Loans to a Canadian Borrower (1) whether such Swing Line
Loans are  Dollar-denominated or Canadian

 

5

--------------------------------------------------------------------------------


 

Dollar-denominated, (2) if Dollar-denominated, whether such Swing Line Loans are
Canadian US Dollar Base Rate Loans or Eurodollar Loans, and (3) if such Loans
are Eurodollar Loans, the information described in clause (iii) above.  Either
Canadian Borrower may request Dollar-denominated or Canadian Dollar-denominated
Swing Line Loans.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent or Canadian
Administrative Agent, as appropriate, of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent or
Canadian Administrative Agent, as appropriate (by telephone or in writing) that
the Administrative Agent or Canadian Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent or Canadian Administrative Agent, as appropriate (by
telephone or in writing) of the contents thereof.  Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Administrative Agent
or Canadian Administrative Agent (including at the request of any Lender) prior
to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.10A(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
such Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of any Borrower with any
outstanding Swing Line Loans (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each US Lender make a Base Rate Loan
(whether originally a Base Rate Loan or Eurodollar Loan, which, if originally a
Eurodollar Loan, shall be deemed to have been Converted to a Base Rate Loan on
such date), or each Canadian Lender make a Canadian US Dollar Base Rate Loan
(whether originally a Canadian US Dollar Base Rate Loan or Eurodollar Loan,
which, if originally a Eurodollar Loan, shall be deemed to have been Converted
to a Base Rate Loan on such date) or Canadian Prime Rate Loan (if originally
made in Canadian Dollars), as applicable, in an amount equal to such US Lender’s
US Percentage Share or such Canadian Lender’s Canadian Percentage Share,
respectively, of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, Canadian US Dollar Base Rate Loans or
Canadian Prime Rate Loans, as the case may be, but subject to the unutilized
portion of the US Commitment or Canadian Commitment, as the case may be, and the
conditions set forth in Section 4.2.  The Swing Line Lender shall furnish such
Borrower with a copy of the applicable Borrowing Notice promptly after
delivering such notice to the Administrative Agent or Canadian Administrative
Agent, as appropriate.  Each

 

6

--------------------------------------------------------------------------------


 

US Lender or Canadian Lender, as the case may be, shall make an amount equal to
its respective US Percentage Share or Canadian Percentage Share of the amount
specified in such Borrowing Notice available to the Administrative Agent or
Canadian Administrative Agent, as appropriate, in immediately available funds
for the account of the Swing Line Lender not later than 1:00 p.m. on the day
specified in such Borrowing Notice, whereupon, subject to Section 2.10A(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Loan, Canadian US Dollar Base Rate Loan or Canadian Prime Rate Loan, as the
case may be, to such Borrower in such amount.  The Administrative Agent or
Canadian Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Borrowing in accordance with Section 2.10A(c)(i),
or pursuant to a Borrowing requested in accordance with Section 2.2, as the case
may be, the request for Loans submitted by the Swing Line Lender as set forth in
Section 2.10A(c)(i) shall be deemed to be a request by the Swing Line Lender
that each of the US Lenders or Canadian Lenders, as the case may be, fund its
risk participation in the relevant Swing Line Loan and each such Lender’s
payment to the Administrative Agent or Canadian Administrative Agent, as
appropriate, for the account of the Swing Line Lender pursuant to
Section 2.10A(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent or Canadian Administrative Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.10A(c) by the time specified in
Section 2.10A(c)(i), the Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent or Canadian Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate (or, as to Canadian Dollar-denominated Swing Line Loans,
the “Bank Rate” as set by the Bank of Canada, as quoted on Reuters page BOCFAD)
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent or Canadian
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.10A shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans

 

7

--------------------------------------------------------------------------------


 

pursuant to this Section 2.10A(c) is subject to the conditions set forth in
Section 4.2.  No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Loans made to it,
together with interest as provided herein.

 

(d)                                 Repayment of Participations. 

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its US Percentage Share or Canadian
Percentage Share, as the case may be, of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s risk participation was funded) in the same funds as those received
by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its appropriate US Percentage Share or Canadian Percentage Share thereof on
demand of the Administrative Agent or Canadian Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate (or, as to
Canadian Dollar-denominated Swing Line Loans, the “Bank Rate” as set by the Bank
of Canada, as quoted on Reuters page BOCFAD.  The Administrative Agent or
Canadian Administrative Agent, as appropriate, will make such demand upon the
request of the Swing Line Lender.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing each Borrower for
interest on the Swing Line Loans made to it.  Until each Lender funds its Base
Rate Loan or risk participation pursuant to this Section 2.10A to refinance such
US Lender’s US Percentage Share or such Canadian Lender’s Canadian Percentage
Share, as appropriate, of any Swing Line Loan, interest in respect of such US
Percentage Share or Canadian Percentage Share shall be solely for the account of
the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
Each Borrower shall make all payments of principal and interest in respect of
the Swing Line Loans made to it directly to the Swing Line Lender.

 

§ 2.7.                    Clawback Provision  Section 3.1 of the Original
Agreement is hereby amended by adding a new subsection (d) at  the end thereof,
to read as follows:

 

(d)                                 Unless the Administrative Agent or Canadian
Administrative Agent shall have received notice from the relevant Borrower prior
to the date on which any payment is due to the Administrative Agent or Canadian
Administrative Agent, as the case may

 

8

--------------------------------------------------------------------------------


 

be, for the account of the Lenders or any LC Issuer hereunder that such Borrower
will not make such payment, the Administrative Agent or Canadian Administrative
Agent, as the case may be, may assume that such Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the appropriate Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of such Lenders or the L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent or Canadian Administrative Agent, as
appropriate, forthwith on demand the amount so distributed to such Lender or the
L/C Issuer, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent or Canadian Administrative
Agent, at the greater of the Federal Funds Rate (or, as to Canadian
Dollar-denominated amounts, the “Bank Rate” as set by the Bank of Canada, as
quoted on Reuters page BOCFAD) and a rate determined by the Administrative Agent
or Canadian Administrative Agent, as appropriate, in accordance with banking
industry rules on interbank compensation.  A notice of the Administrative Agent
or Canadian Administrative Agent to any Lender with respect to any amount owing
under this subsection (d) shall be conclusive, absent manifest error.

 

§ 2.8.                    Resignation as Swing Line Lender.  The second
paragraph of Section 9.6 of the Original Agreement is hereby amended in its
entirety to read as follows:

 

Any resignation by Bank of America or Bank of America, N.A., acting through its
Canada Branch, as an Agent pursuant to this Section shall also constitute its
resignation as LC Issuer and Swing Line Lender.  Upon the acceptance of a
successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring LC Issuer and Swing Line Lender, (b) the retiring LC Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

 

§ 2.9.                    Amendments.  Subclauses (ii) and (iii) of the proviso
set forth at the end of Section 10.1(a) of the Original Agreement are hereby
redesignated as subclauses (iii) and (iv), and a new subclause (ii) is hereby
added, to read as follows:

 

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement;

 

§ 2.10.              Assignments.  The reference to “participations in LC
Obligations” set forth in the parenthetical in Section 10.5(b) of the Original
Agreement is hereby amended to refer instead to “participations in LC
Obligations and Swing Line Loans”.

 

Section 10.5(b)(ii) of the Original Agreement are hereby amended by adding the
following exception at the end thereof immediately prior to “;”, to read as
follows:

 

9

--------------------------------------------------------------------------------


 

, except that this clause (ii) shall not apply to rights of the Swing Line
Lender in respect of Swing Line Loans

 

The reference to “relevant Agent and LC Issuer” in Section 10.5(b)(iii) is
hereby amended to refer instead to “relevant Agent, LC Issuer and Swing Line
Lender”

 

The reference to “participations in LC Obligations” in the second parenthetical
in Section 10.5(d) of the Original Agreement is hereby amended to refer instead
to “participations in LC Obligations and/or Swing Line Loans”.

 

Section 10.5(h) of the Original Agreement is hereby amended in its entirety, to
read as follows:

 

(h)                                 Resignation as LC Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitments and Loans
pursuant to subsection (b) above, Bank of America and Bank of America, N.A.,
acting through its Canada Branch, may, (i) upon 30 days’ notice to Borrowers and
the Lenders, resign as an LC Issuer and/or (ii) upon 30 days’ notice to
Borrowers, resign as Swing Line Lender.  In the event of any such resignation as
LC Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders successor LC Issuers or successor Swing Line Lender hereunder;
provided, however, that no failure by Borrowers to appoint any such successor
shall affect the resignation of Bank of America and Bank of America, N.A.,
acting through its Canada Branch, as an LC Issuer or Swing Line Lender, as the
case may be.  If Bank of America or Bank of America, N.A., acting through its
Canada Branch, resigns as an LC Issuer, it shall retain all the rights and
obligations of the LC Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an LC Issuer and all
LC Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.10(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.10A(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring LC Issuer
or Swing Line Lender, as the case may be, and (b) the successor LC Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

§ 2.11.              Exhibits.  The Original Agreement is hereby amended by
adding new Exhibits A-3 and B-3, to read as set forth on Exhibits A-3 and B-3
attached hereto.

 

ARTICLE III. — Conditions of Effectiveness

 

§ 3.1.                    Effective Date.  This Amendment shall become effective
as of the date first written above, when and only when

 

10

--------------------------------------------------------------------------------


 

(i)  Administrative Agent shall have received, at Administrative Agent’s office
a counterpart of this Amendment executed and delivered by US Borrower, Canadian
Borrowers and Majority Lenders;

 

(ii)  Administrative Agent shall have additionally received all of the following
documents, each document (unless otherwise indicated) being dated the date of
receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:

 

The Swing Line Notes and such supporting documents as Administrative Agent may
reasonably request.

 

ARTICLE IV. — Representations and Warranties

 

§ 4.1.                    Representations and Warranties of Borrowers.  In order
to induce Administrative Agent and Lenders to enter into this Amendment, US
Borrower and, with respect to itself and its Subsidiaries, the Canadian
Borrowers, represent and warrant to Administrative Agent and each Lender that:

 

(a)                                  The representations and warranties
contained in Article V of the Original Agreement are true and correct at and as
of the time of the effectiveness hereof, except to the extent that such
representation and warranty was made as of a specific date or updated, modified
or supplemented as of a subsequent date with the consent of Majority Lenders,
then in each case such other date.

 

(b)                                 Each Restricted Person is duly authorized to
execute and deliver this Amendment, to the extent a party thereto, and US
Borrower and each Canadian Borrower is and will continue to be duly authorized
to borrow and perform its obligations under the Credit Agreement.  Each
Restricted Person a party hereto has duly taken all action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of its obligations hereunder.

 

(c)                                  The execution and delivery by each
Restricted Person of this Amendment, to the extent a party hereto, the
performance by it of its obligations hereunder, and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any provision
of any Law applicable to it or of the organizational documents of such
Restricted Person, or of any judgment, order or material license or permit
applicable to or binding upon any Restricted Person, (ii) result in the
acceleration of any Indebtedness owed by it, or (iii) result in the creation of
any consensual Lien upon any of its material assets or properties of any
Restricted Person, except Permitted Liens, or , without duplication, as
expressly contemplated in, or permitted by, the Loan Documents.  Except for
those which have been duly obtained, or, without duplication, as are expressly
contemplated in , or permitted by the Loan Documents, disclosed in the
Disclosure Schedule or disclosed pursuant to Section 6.4 of the Credit
Agreement, no consent, approval, authorization or order of any Governmental
Authority is required on the part of any Restricted person a party thereto
pursuant to the provisions of any material Law applicable to it as a condition
to its execution and delivery by each Restricted Person of this Amendment and
the performance of its obligations hereunder, to the extent a party hereto, or
to consummate the transactions contemplated hereby.

 

11

--------------------------------------------------------------------------------


 

(d)                                 When duly executed and delivered, this
Amendment and each of the Loan Documents, as amended hereby, will be a legal and
binding instrument and agreement of each Restricted Person to the extent a party
hereto, enforceable in accordance with its terms, (subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency and similar laws applicable to
creditors’ rights generally and general principles of equity).

 

ARTICLE V. — Miscellaneous

 

§ 5.1.                    Ratification of Agreements.  The Original Agreement,
as hereby amended, is hereby ratified and confirmed in all respects.  The Loan
Documents, as they may be amended or affected by this Amendment, are hereby
ratified and confirmed in all respects by US Borrower and each Canadian
Borrower.  Any reference to the Credit Agreement in any Loan Document shall be
deemed to refer to this Amendment also.   The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under the Credit Agreement or any other Loan Document nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Document.

 

§ 5.2.                    Ratification of Security Documents.  Borrowers,
Administrative Agent, Canadian Administrative Agent and Lenders each
acknowledges and agrees that any and all Obligations, including all Swing Line
Loans, are guarantied by the respective Guarantors.

 

§ 5.3.                    Survival of Agreements.  All representations,
warranties, covenants and agreements of each Restricted Person a party hereto
shall survive the execution and delivery of this Amendment and the performance
hereof, including without limitation the making or granting of each Loan, and
shall further survive until all of the Obligations under the Credit Agreement
are paid in full.  All statements and agreements contained in any certificate or
instrument delivered by any Restricted Person hereunder or under the Credit
Agreement to Administrative Agent or any Lender shall be deemed to constitute
representations and warranties by, or agreements and covenants of, Borrower and
each Canadian Borrower under this Amendment and under the Credit Agreement.

 

§ 5.4.                    Loan Documents.  This Amendment is a Loan Document,
and all provisions in the Credit Agreement pertaining to Loan Documents apply
hereto.

 

§ 5.5.                  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING
CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

§ 5.6.                    Counterparts.  This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment.  Delivery of an executed signature page by facsimile
transmission shall be effective as delivery of a manual executed counterpart.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

US BORROWER:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

CANADIAN BORROWERS:

PMC (NOVA SCOTIA) COMPANY

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

 

PLAINS MARKETING CANADA, L.P.

 

 

 

 

By:

PMC (Nova Scotia) Company,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

GUARANTOR:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

Administrative Agent, LC Issuer, Swing Line

 

Lender and a Lender

 

 

 

 

 

By:

/s/ Michael J. Brochetti

 

 

Name: Michael J. Brochetti

 

 

Title:   Director

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

acting through its Canada Branch,

 

as Canadian Administrative Agent, Canadian LC

 

Issuer and a Canadian Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name: Medina Sales de Andrade

 

 

Title:   Assistant Vice-President

 

S-2

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION,

 

Co-Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ David E. Humphreys

 

 

Name: David E. Humphreys

 

 

Title:   Director

 

 

 

 

 

 

 

[Lender’s Signatures Omitted]

 

S-3

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

Each of the undersigned Guarantors hereby consents to the provisions of this
Amendment and the execution and delivery of the Swing Line Notes, and the
transactions contemplated herein and therein and hereby and thereby
(i) acknowledges and agrees that any and all indebtedness, liabilities or
obligations arising under or in connection with the Swing Line Notes are
Obligations and are guarantied indebtedness under such Guarantor’s Guaranty,
(ii) ratifies and confirms its Guaranty made by it for the benefit of
Administrative Agent and Lenders, and (iii) expressly acknowledges and agrees
that such Guarantor guarantees all indebtedness, liabilities and obligations
arising under or in connection with the Swing Line Notes pursuant to the terms
of such Guaranty, and agrees that its obligations and covenants thereunder are
unimpaired hereby and shall remain in full force and effect.

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

 

PLAINS MARKETING, L.P.

 

PLAINS PIPELINE, L.P.

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

PAA FINANCE CORP.

 

PLAINS MARKETING GP INC.

 

PMC (NOVA SCOTIA) COMPANY

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

S-23

--------------------------------------------------------------------------------


 

 

PLAINS MARKETING CANADA LLC

 

 

 

By:

PLAINS MARKETING, L.P.,

 

 

its sole member

 

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

PLAINS MARKETING CANADA, L.P.

 

 

 

By:

PMC (NOVA SCOTIA) COMPANY,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

 

BASIN PIPELINE HOLDINGS, L.P.

 

 

 

By:

Basin Holdings GP LLC,

 

 

its general partner

 

 

 

 

By:

Plains Pipeline, L.P.,

 

 

its sole member

 

 

 

 

By:

Plains Marketing GP Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

 

 

 

 

 

 

 

RANCHO PIPELINE HOLDINGS, L.P.

 

 

 

By:

Rancho Holdings GP LLC,

 

 

its general partner

 

 

 

 

By:

Plains Pipeline, L.P.,

 

 

its sole member

 

 

 

 

By:

Plains Marketing GP Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

S-24

--------------------------------------------------------------------------------


 

 

BASIN HOLDINGS GP LLC

 

RANCHO HOLDINGS GP LLC

 

 

 

By:

Plains Pipeline, L.P.,

 

 

its sole member

 

 

 

 

By:

Plains Marketing GP Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Al Swanson

 

 

Al Swanson, Vice President and Treasurer

S-25

--------------------------------------------------------------------------------